 Case 19-01346     Doc 18   Filed 11/11/19 Entered 11/11/19 19:08:48             Desc Main
                              Document     Page 1 of 1




                                         Certificate Number: 06531-IAN-DE-033683266
                                         Bankruptcy Case Number: 19-01346


                                                        06531-IAN-DE-033683266




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on November 11, 2019, at 4:09 o'clock PM CST, Susan L Roeder
completed a course on personal financial management given by internet by Allen
Credit and Debt Counseling Agency, a provider approved pursuant to 11 U.S.C.
111 to provide an instructional course concerning personal financial management
in the Northern District of Iowa.




Date:   November 11, 2019                By:      /s/Laura Stevens for Deyanira Reyes


                                         Name: Deyanira Reyes


                                         Title:   Counselor
